G-ilfillan, C. J.
The only question in the case is upon the suffi- ■ ciency of the evidence to justify the finding of the jury that the. $8.97 was included in the renewal note, for the purpose of securing a rate of interest greater than 10 per cent, per annum. The evidence was not very strong; but, as between the inconsistent accounts by plaintiff and defendant, the jury was at liberty to believe either, and it seems to have accepted that of the plaintiff instead of that of the defendant. And from the account given by plaintiff, it is not easy to assign a reason for including the above sum in the renewal note, other than that it was a part of the consideration for the renewal, for the forbearance, evidenced by that note. The sum was, it is true, comparatively small, but the statute makes no difference *498in the effect of reserving a larger or smaller excess above the permitted rate. •
Application for reargument denied May 19, 1892.
(Opinion published. 52 N. W. Rep. 135.)
Order affirmed.